       Case 1:20-cv-00404-ALC-BCM Document 18 Filed 08/12/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                   8/12/20
 CEDRIC BISHOP, for himself and on behalf of
 all other persons similarly situated,                 20-CV-404 (ALC) (BCM)
                  Plaintiff,                           ORDER
 -against-
 1616 SECOND AVENUE RESTAURANT
 LLC,
                  Defendant.

BARBARA MOSES, United States Magistrate Judge.

        By Order dated May 27, 2020 (Dkt. No. 17), the Court directed the parties to submit a joint

status letter by August 11, 2020. No such letter has been filed. No later than August 14, 2020, the

parties shall file their joint status letter.


Dated: New York, New York                       SO ORDERED.
       August 12, 2020


                                                ________________________________
                                                BARBARA MOSES
                                                United States Magistrate Judge
